Manulife Financial Corporation – First Quarter 2014 1 MESSAGE TO SHAREHOLDERS In the first quarter of 2014, we continued to earn the trust of our customers by delivering on life insurance products, retirement plans, and other financial needs.We paid out claims, cash surrender values, annuity payments and other benefits worth $5.2 billion in the quarter.We now invest, manage or administer almost $635 billion in assets on behalf of our customers and shareholders. We also delivered excellent advice, products, and performance.We had a successful launch of new corporate products in Japan.Canadian Division repositioned its segregated fund product portfolio to be more attractive to customers.We now have 80 Four- and Five-Star Morningstar rated funds, an increase of 10 funds over the last quarter. Our efforts to be a more customer centric organization continue to generate recognition.In the last quarter, John Hancock was recognized as an industry leader in implementing next generation customer-centric solutions by iPipeline.In Indonesia, Manulife was given the highest commendation in the 2014 Excellent Service Experience Awards. We received these accolades because of the many fine efforts of our people in so many varied disciplines across the Company, and as a result, we made further progress on our financial goals.Our net income was $818 million.Our core earnings were $719 million, and our capital ratio was 255%.All of these were improvements over the same period last year. Insurance sales sustained momentum in the quarter in Canada and Asia.While insurance sales in the U.S. were below expectations, we recently introduced product enhancements and more competitive pricing, which we expect to improve sales.Wealth sales continued to be very strong, driving record funds under management for the 22nd consecutive quarter.Our plan continues to deliver, and we have made a solid start to 2014. We believe that our greatest contribution to society comes from our products and services, which help people with their big financial decisions, provide more certainty in highly uncertain times and help them plan for the future, and the work we do for our shareholders around the world, who have entrusted us with their capital.We also make contributions in other ways too, for instance, in Vietnam for the 5th straight year Manulife was recognized for outstanding business performance and making a significant contribution to Vietnam’s economy. As we become a more customer centric organization, it is gratifying to hear customer comments, such as this one from Canadian Division: “I am working full time and going to school part time, and my husband works part time (so no guaranteed pay amounts). When I had to taketwo months of unpaid leave from work to complete a placement for school, we didn't have to worry about bills or our mortgage because what money we made continued to work for us, all thanks to Manulife One!” All of these results would not have occurred without the dedicated efforts of more than 28,000 employees, almost 52,000 agents and our hundreds of thousands of other distribution partners around the world.We would like to thank our shareholders for their continued support, and look forward to reporting back to you on our progress next quarter. Donald A. Guloien President and Chief Executive Officer Manulife Financial Corporation – First Quarter 2014 2 SALES AND BUSINESS GROWTH Asia Division We are very encouraged that the improved momentum in insurance sales that started in the last few months of 2013 has been sustained this quarter.Supported by new product launches and marketing efforts, we reported double digit year-over-year sales growth in most of our insurance businesses.Our wealth sales continued to be at the levels we saw in the second half of last year, down from the first half of last year, as rising interest rates and market uncertainty continued to impact some of our key markets. Asia Division 1Q14 insurance sales of US$258 million were 23% higher than 1Q13.(Growth percentages quoted below are for the period 1Q14 compared with 1Q13, unless stated otherwise, and are on a constant currency basis). · Japan insurance sales of US$125 million increased by 43%, driven by our enhanced corporate products launched during the quarter and the fact that the first quarter falls in the last quarter of Japan’s fiscal tax year.The growth rate was also impacted by the fact that 1Q13 sales were somewhat reduced after the higher than normal activity in 4Q12 related to announced price increases. · Hong Kong insurance sales increased 8% to US$54 million driven by the growth in our agency force. · Indonesia insurance sales increased 34% to US$26 million driven by strong sales through our bank distribution channel. · Asia Other (excludes Japan, Hong Kong and Indonesia) insurance sales of US$53 million were consistent with 1Q13 as increases in most of the territories were offset by competitive pressures and fewer agents in Singapore. Wealth sales in 1Q14 were US$1.5 billion, a decrease of 37% compared with 1Q13. (Growth percentages quoted below are for the period 1Q14 compared with 1Q13, unless stated otherwise, and are on a constant currency basis). · Japan wealth sales of US$296 million decreased 54% due to a change in investor preference from bond funds to equities, partly offset by higher fixed annuity product sales. · Hong Kong wealth sales of US$235 million decreased by 36% as 1Q13 benefited from strong pension sales following the launch of the new Mandatory Provident Fund Employee Choice Arrangement.In addition, mutual fund sales were negatively impacted by volatile markets. · Indonesia wealth sales of US$92 million were down 62% as both rising local interest ratesand market uncertainty in advance of elections impacted sales of single premium unit-linked and mutual fund products. · Asia Other wealth sales of US$846 million declined 20%, due to lower sales in China and the timing of fund launches, partially offset by increased sales in Taiwan and the contribution from our acquisition in Malaysia. Canadian Division Continued momentum in mutual funds and strong sales in Group Retirement Solutions drove wealth sales to record levels. As we anticipated, we also had modestly higher sales from our repositioned segregated fund product portfolio. Manulife Bank growth slowed in the challenging residential mortgage market with slowing consumer credit and aggressive rate competition. Insurance sales in Retail Markets were positively impacted by our actions to improve competitive positioning, while Institutional Markets sales were down reflecting our disciplined approach to pricing in the group benefits large case segment. Wealth sales in 1Q14 were a record $3.4 billion, 18% higher than 1Q13, driven by continued strong momentum in mutual funds and group retirement, partly offset by lower new bank loan volumes. · Mutual Funds gross deposits1,2 of $1.9 billion in 1Q14 increased 10% compared with 1Q13 and we reported record net sales of $1.0 billion, an increase of 32% compared with 1Q13.Assets under management were $29.6 billion at March 31, 2014, an increase of 30% from March 31, 2013, and significantly ahead of the industry growth rate3. · Retail Segregated Fund Products4 sales were $453 million in 1Q14, an increase of 5% compared with 1Q13, reflecting modest growth in our repositioned new business portfolio.Fixed Products sales of $89 million in 1Q14 were 7% below 1Q13 levels reflecting our deliberate rate positioning in the immediate annuity market. · Group Retirement Solutions 1Q14 sales of $669 million increased 41% compared with 1Q13, reflecting strong sales of large case defined contribution plans.In 2013, Manulife continued to lead the defined contribution pension market in sales for the fourth consecutive year, according to industry information5. · Manulife Bank net lending assets grew 8% from March 31, 2013 to $19.1 billion at March 31, 2014, outpacing industry average growth6.The continuing industry-wide slowdown in the residential mortgage market and an escalation of competitive rate positioning has slowed the growth in new loan volumes; new loan volumes were $637 million in 1Q14, 14% lower than 1Q13. 1 This item is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. 2 Gross mutual fund deposits in 1Q14 include deposits from segregated fund products of $349 million. 3 Based on publicly available information from Investor Economics and the Investment Funds Institute of Canada as at March 31, 2014. 4 Segregated fund products include guarantees. These products are also referred to as variable annuities. 5 As per LIMRA SRI Canadian Pension Market sales report as of December 31 for 2010-2013. 6 As per McVay and Associates, The Personal Banking Product Market Share, January 2014. Manulife Financial Corporation – First Quarter 2014 3 Insurance sales in 1Q14 of $134 million were significantly lower than 1Q13 due to lower sales in the large case group benefits market. · Retail Markets insurance sales of $38 million increased 9% compared with 1Q13, reflecting actions to improve our competitive positioning. · Institutional Markets insurance sales of $96 million declined 54% from 1Q13 reflecting lower sales in Group Benefits driven by our disciplined pricing approach and normal variability in the large case segment.Manulife Group Benefits led the market in sales in 2013 according to the most recently published industry information7. U.S. Division Record sales in John Hancock Investments contributed to record funds under management in the Wealth Management businesses this quarter.A strong product line-up, including 36 Four- or Five-Star Morningstar rated mutual funds continues to drive favourable results in this business8.On the insurance front, sales were muted this quarter as a result of price increases implemented in 2013; however, we introduced product enhancements and more competitive pricing this quarter that are expected to increase future sales9. Wealth Management sales in 1Q14 were US$7.9 billion, an increase of 13% compared with 1Q13, with increases in John Hancock Investments (“JH Investments”) sales being partially offset by a decrease in John Hancock Retirement Plan Services (“JH RPS”). · JH Investments achieved record first quarter sales of US$6.6 billion, an increase of 20% compared with 1Q13.Continued sales momentum was attributable to broad-based distribution success, a strong product line-up and, in part, to the run up of sales in response to the “soft close” of a top selling fund.The strong sales contributed to our 10th consecutive quarter of positive net sales10 which propelled funds under management as of March 31, 2014 to a record of US$65.7 billion, a 37% increase from March 31, 2013.We continued to broaden our product portfolio and have recently introduced two innovative mutual funds targeting lower-volatility alternative equity strategies. · JH RPS reported record funds under management of US$83.2 billion as of March 31, 2014, an increase of 10% from March 31, 2013 and 1Q14 sales were US$1.3 billion, a decrease of 7% compared with1Q13.Sales in our small case core market were poor in the quarter.However, the business has strengthened its core 401(k) small case market presence through a new program to drive future results.This comprehensive program, Signature 2.0, focuses on delivering price competitiveness, fee transparency, new investment options and exceptional customer service. Sales of Enterprise continued to gain traction in the 401(k) mid-market and we recorded meaningful sales in the quarter. Overall U.S. Insurance sales of US$108 million for 1Q14 were 24% lower than 1Q13, driven by the impact of pricing actions taken last year to increase margins.Updated products with more competitive pricing were launched in late February and are expected to improve sales in future quarters9. · John Hancock Life (“JH Life”)1Q14sales of US$85 million were 35% lower than 1Q13.The decrease in sales was largely in the Protection universal life (“UL”) and International UL products, due to the aforementioned price competitiveness issues.Strong sales of Indexed UL products continued in 1Q14, with sales up 41% compared to 1Q13. · John Hancock Long-Term Care (“LTC”) sales of US$23 million in 1Q14 were US$11 million higher than 1Q13, driven by expected bi-annual inflation buy-up activity on the Federal LTC program.An updated retail LTC product will be launched in 2Q149. Manulife Asset Management General Fund investment-related experience was strong in the first quarter of 2014, largely driven by the redeployment of government securities into higher yielding assets and investments in real estate and other alternative long-duration assets.In addition, we continue to benefit from favourable credit experience. Manulife Asset Management's first quarter direct net sales were strong, reflecting a variety of new mandates in both Asia and North America. Long-term investment performance continues to be a differentiator for Manulife Asset Management; we reported strong results, with the majority of public asset classes once again outperforming their benchmarks on a 1, 3, and 5-year basis. External assets managed by Manulife Asset Management (“MAM”) were $257 billion as at March 31, 2014, an increase of $14 billion from December 31, 2013. Including assets managed on behalf of the General Fund, MAM managed a total of $298 billion in assets as at March 31, 2014. At March 31, 2014, MAM had a total of 80 Four- and Five-Star Morningstar rated funds, an increase of 10 funds since December 31, 2013. 7 As per LIMRA Canadian Group Life and Health Insurance salesreport as of December 31, 2013. 8 For each fund with at least a 3-year history, Morningstar calculates a Morningstar Rating based on a Morningstar Risk-Adjusted Return that accounts for variation in a fund’s monthly performance (including effects of sales charges, loads and redemption fees), placing more emphasis on downward variations and rewarding consistent performance. The top 10% of funds in each category, the next 22.5%, 35%, 22.5% and bottom 10% receive 5, 4, 3, 2 or 1 star, respectively. The Overall Morningstar Rating for a fund is derived from a weighted average of the performance associated with its 3-, 5- and 10 year (if applicable) Morningstar Rating metrics. Past performance is no guarantee of future results. The overall rating includes the effects of sales charges, loads and redemption fees, while the load-waived does not. Load-waived rating for Class A shares should only be considered by investors who are not subject to a front-end sales charge. 9 See “Caution regarding forward-looking statements” below. 10 Source: Strategic Insight SIMFUND. Net sales (net new flows) is calculated using retail long-term open end mutual funds for managers in the Intermediary-Sold channel. Figures exclude money market and 529 share classes. Manulife Financial Corporation – First Quarter 2014 4 MANAGEMENT’S DISCUSSION AND ANALYSIS This Management’s Discussion and Analysis (“MD&A”) is current as of May 1, 2014, unless otherwise noted. This MD&A should be read in conjunction with the MD&A and audited Consolidated Financial Statements contained in our 2013 Annual Report. For further information relating to our risk management practices and risk factors affecting the Company, see “Risk Factors” in our most recent Annual Information Form, “Risk Management and Risk Factors” and “Critical Accounting and Actuarial Policies” in the MD&A in our 2013 Annual Report, and the “Risk Management” note to the Consolidated Financial Statements in our 2013 Annual Report. In this MD&A, the terms “Company”, “Manulife Financial” and “we” mean Manulife Financial Corporation (“MFC”) and its subsidiaries. Contents A OVERVIEW D RISK MANAGEMENT AND RISK FACTORS UPDATE 1. First quarter highlights 1. Regulatory, actuarial and accounting risks 2. Variable annuity and segregated fund guarantees 3. Caution related to sensitivities B FINANCIAL HIGHLIGHTS 4. Publicly traded equity performance risk 1. First quarter earnings analysis 5. Interest rate and spread risk 2. Premiums and deposits 3. Funds under management E ACCOUNTING MATTERS AND CONTROLS 4. Capital 1. Critical accounting and actuarial policies 5. Impact of fair value accounting 2. Sensitivity of policy liabilities to updates to assumptions 3. Accounting and reporting changes C PERFORMANCE BY DIVISION 4. U.S GAAP Results 1. Asia 5. Quarterly financial information 2. Canadian 6. Change in internal control over financial reporting 3. U.S. 7. Audit Committee 4. Corporate and Other F OTHER 1. Quarterly dividend 2. Outstanding shares 3. Performance and Non-GAAP measures 4. Key planning assumptions and uncertainties 5. Caution regarding forward-looking statements Manulife Financial Corporation – First Quarter 2014 5 AOVERVIEW A1 First quarter highlights Manulife reported first quarter 2014 net income attributed to shareholders of $818 million and core earnings11of $719 million. Net income attributed to shareholdersincreased $278 million compared with 1Q13, of which $100 million was driven by higher core earnings and $178 million related to other items.The $100 million increase in core earnings was driven by fee income on higher assets under management, lower hedging costs and the strengthening of the U.S. dollar, partially offset by lower favourable tax related items. Although tax items contributed to core earnings in both periods, 1Q13 was more favourable in this regard. Items excluded from core earnings increased by $178 million compared with 1Q13 primarily related to the strong investment-related experience, largely driven by the redeployment of government securities into higher yielding assets and the impact on the measurement of actuarial liabilities of investments in real estate and other alternative long-duration assets, as well as favourable credit experience.Favourable investment-related experience not reported in core earnings was $225 million in 1Q14 and $97 million in 1Q13.In both 1Q14 and 1Q13 we reported charges related to the direct impact of interest rates and equity markets. The Minimum Continuing Capital and Surplus Requirements (“MCCSR”) ratio for The Manufacturers Life Insurance Company (“MLI”) as at March 31, 2014 was 255%, an increase of 7 points from December 31, 2013.Five points of the improvement relate to a $500 million subordinated debt issuance and a $200 million preferred share issuance during 1Q14.In the second quarter our ratio will decline by approximately 8 points following the repayment of $1.0 billion of maturing debt.If the Company redeems, subject to regulatory approval, $450 million of preferred shares which will become redeemable at par in June, we would expect a further 3 point decline in the MCCSR ratio. Insurance sales11 of $537 million in 1Q14 decreased 15%12 compared with 1Q13.Excluding Canada Group Benefits sales which normally show variability, insurance sales were 4% higher than a year ago.Insurance sales in Asia rose 23% reflecting the successful launch of new corporate products in Japan, double digit growth in most territories and augmented by the unusually low 1Q13 sales, as a result of above normal activity in 4Q12 due to announced price changes.Retail Markets insurance sales increased 9% in Canada due to actions to improve our competitive positioning. In the U.S., insurance sales declined 24% as a result of price increases implemented in 2013; we expect that the product enhancements and more competitive pricing launched in the quarter will increase future sales13. Wealth sales were$13.8 billion in 1Q14, up 5% from 1Q13.The continued strong mutual fund sales in North America and strong pension sales in Canada were partly offset by lower sales in Asia, lower 401(k) sales in the U.S. and lower Manulife Bank loan volumes in Canada.In Asia, wealth sales continued to be at the levels seen in the second half of last year, down from the first half of last year, as rising interest rates and market uncertainty continued to impact some markets. 11 This item is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. 12 Growth (declines) in sales, premiums and deposits and funds under management are stated on a constant currency basis. Constant currency basis is a non-GAAP measure.See “Performance and Non-GAAP Measures” below. 13See “Caution regarding forward-looking statements” below. Manulife Financial Corporation – First Quarter 2014 6 B FINANCIAL HIGHLIGHTS Quarterly Results (C$ millions, unless otherwise stated, unaudited) 1Q 2014 4Q 2013 1Q 2013 Net income attributed to shareholders $ $ $ Preferred share dividends ) ) ) Common shareholders’ net income $ $ $ Reconciliation of core earnings to net incomeattributed to shareholders: Core earnings(1) $ $ $ Investment-related experience in excess of amounts included in core earnings 97 Core earnings plus investment-related experience in excess of amounts included in core earnings $ $ $ Other items to reconcile core earnings to net income attributed to shareholders: Direct impact of equity markets and interest rates and variable annuity guarantee liabilities that are dynamically hedged ) ) ) Changes in actuarial methods and assumptions ) ) ) Disposition of Taiwan insurance business - - Other items(2) 4 - Net income attributed to shareholders $ $ $ Basic earnings per common share (C$) $ $ $ Diluted earnings per common share (C$) $ $ $ Diluted core earnings per common share(C$)(1) $ $ $ Return on common shareholders’ equity (“ROE”) (%) % % % Core ROE (%)(1) % % % U.S. GAAP net income (loss) attributed to shareholders(1) $ $ $ ) Sales(1) Insurance products(3) $ $ $ Wealth products $ $ $ Premiums and deposits(1) Insurance products $ $ $ Wealth products $ $ $ Funds under management(C$ billions)(1) $ $ $ Capital(C$ billions)(1) $ $ $ MLI’s MCCSR ratio % % % This item is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. For a more detailed description see Section B1 below. Insurance sales have been adjusted to exclude Taiwan for all periods. Manulife Financial Corporation – First Quarter 2014 7 B1First quarter earnings analysis The table below reconciles the 1Q14 core earnings of $719 million to the reported net income attributed to shareholders of $818 million. (C$ millions, unaudited) 1Q 2014 4Q 2013 1Q 2013 Core earnings(1) Asia Division(2) $ $ $ Canadian Division(2) U.S. Division(2) Corporate and Other (excluding expected cost of macro hedges and core investment gains) Expected cost of macro hedges(2),(3) Investment-related experience in core earnings(4) 50 50 50 Core earnings $ $ $ Investment-related experience in excess of amounts included in core earnings(4) 97 Core earnings plus investment-related experience in excess of amounts included in core earnings $ $ $ Direct impact of equity markets and interest rates and variable annuity guarantee liabilities that are dynamically hedged (see table below)(4),(5) Changes in actuarial methods and assumptions(6) Disposition of Taiwan insurance business - - Other items(7) 4 - Net income attributed to shareholders $ $ $ This item is a non-GAAP measure. See “Performance and Non-GAAP Measures” below. Of the $106 million decrease in expected macro hedging costs compared with 1Q13, approximately half was offset by an increase in dynamic hedging costs, primarily in Asia and the U.S. The 1Q14 net loss from macro equity hedges was $69 million and consisted of a $42 million charge related to the estimated expected cost of the macro equity hedges relative to our long-term valuation assumptions and a charge of $27 million as a result of macro hedge rebalancing costs primarily in Japan.The $27 million charge is included in the direct impact of equity markets and interest rates table below. Net insurance contract liabilities under IFRS for Canadian insurers are determined using the Canadian Asset Liability Method (“CALM”). Under CALM, the measurement of policy liabilities includes estimates regarding future expected investment income on assets supporting the policies. Experience gains and losses are reported when current period activity differs from what was assumed in the policy liabilities at the beginning of the period. These gains and losses can relate to both the investment returns earned in the period, as well as to the change in our policy liabilities driven by the impact of current period investing activities on future expected investment income assumptions. The direct impact of markets is separately reported. The direct impact of equity markets and interest rates is relative to our policy liability valuation assumptions and includes changes to interest rate assumptions, including a quarterly ultimate reinvestment rate (“URR”) update for North America and for Japan, as well as experience gains and losses on derivatives associated with our macro equity hedges. We also include gains and losses on the sale of available-for-sale (“AFS”) bonds and derivative positions in the surplus segment. See table below for components of this item. The $40 million charge in 1Q14 primarily relates to the impact of method and modelling refinements in the projection of certain asset and liability related cash flows across several business units. The other item in 1Q14 relates to enacted tax rate changes in one of the territories in Asia.The 4Q13 amount relates to policyholder approved changes to the investment objectives of separate accounts that support our Variable Annuity products in the U.S and the recapture of a reinsurance treaty in Asia. Manulife Financial Corporation – First Quarter 2014 8 The gain (charge) related to the direct impact of equity markets and interest rates and variable annuity guarantee liabilities that are dynamically hedged in the table above is attributable to: (C$ millions, unaudited) 1Q 2014 4Q 2013 1Q 2013 Variable annuity guarantee liabilities that are dynamically hedged(1) $ 2 $ $ Variable annuity guarantee liabilities that are not dynamically hedged ) General fund equity investments supporting policy liabilities and on fee income(2) ) 81 Macro equity hedges relative to expected costs(3) Direct impact of equity markets and variable annuity guarantees that are dynamically hedged(4) $ ) $ $ Fixed income reinvestment rates assumed in the valuation of policy liabilities(5) 9 ) ) Sale of AFS bonds and derivative positions in the Corporate and Other segment (3
